Citation Nr: 0029069	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  94-36 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for status post 
osteotomy left foot injury with arthritis secondary to 
osteochondral defect of the left talar dome, currently rated 
20 percent disabling.

3.  Entitlement to an increased rating for status post medial 
meniscectomy right knee, currently rated as 10 percent 
disabling.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND

The appellant had active service from August 1985 to February 
1993.

The veteran requested a hearing before a VA hearing officer 
in a statement of March 1998.  Nothing in the record rescinds 
that request.  The veteran has a right to the hearing he 
requested.  38 C.F.R. § 3.103(c) (2000).

The veteran also stated that he would submit private medical 
records.  VA has a duty to assist the veteran to develop the 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a hearing 
before a local VA hearing officer and 
notify him and his representative of the 
time and place of that hearing.

2.  Request the veteran to provide signed 
authorization for release of medical 
information from the doctors referenced 
in his March 1998 statement, and records 
as authorized.  Associate any information 
obtained with the claims folder.

3.  Readjudicate the issues on appeal.  
If any claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



